DETAILED ACTION
This office action is in response to the amendments filed on 08/24/2022.
Claim 4 has been cancelled.
Claims 1-3, 5-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022, 09/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 08/24/2022 regarding the 35 USC 103 rejections as well as double patenting rejections have been fully considered but they are not persuasive. 
Applicant argues in essence:
[a] “Applicant respectfully submits that, e.g. claim 1 was also rejected as obvious over Zhou in view of Medard. Accordingly, the claims of the co-pending application do not contribute to the rejection and the rejection is therefore traversed. Applicant also asks whether the policies against double patenting are served when the co-pending application must be combined with three or four references.”
In response to [a], double patenting rejections have been updated in view of amended claims.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

[b] “In contrast, the cited references do not disclose all of the limitations of the claim. In particular, Zhou does not disclose sending an FEC packet on a second path in response to a first path quality score being less than a quality threshold. Medard does not disclose sending packets on a second path in response to a first or second path quality score being less than a quality threshold…. 
First, in light of the specification as a whole, Medard in para. 0018, does not mean that either one path is used, or alternatively, if a score is below a threshold, then a second path is used for FEC. Beyond para. 0018, a "second path" is only mentioned in Medard in the context of "Mulipath (MP) Communication" starting with para. 0107 and page 11. Para. 0112 explains that the choice is between sending the packets on all of the paths or sending the packets on some paths and retransmissions on some paths. In other words, as the Office Action is reading "sending the FEC packet... on the second path," Medard always does this, whether or not retransmission is needed. A relevant extract from para. 0107, is provided below: …
Zhou does not decide whether to send an FEC packet on a second path. 
Accordingly, applying this Medard technique to the quality score of Zhou, as suggested on p. 27 of the Office Action, would not result in the claimed "sending the FEC packet... in response to the first path quality score." At the most, it would result in sending the packets on all of the paths or sending the packets on some paths and retransmissions on some paths based on the Zhou quality score. Applicants submit that even this would not be obvious because neither reference suggests using a first path quality score to determine what to send on a second path. 
Since neither reference decides whether or not to send an FEC packet on a second path, neither reference uses a first path quality score, as claimed, to make that decision.”
In response to [b], the set of limitations argued here in view of Zhou and Medard is: “sending a data packet sequence to the destination node on the first path;… sending the FEC packet to the destination node on the second path in response to the first path quality score being less than a quality threshold.”
Under broadest reasonable interpretation these limitations require at least sending a data sequence on a first path and sending the FEC on a second path based on the quality of the first path. Zhou does all of these steps except for sending the data onto the second path, as shown below:
Zhou teaches: 5sending a data packet sequence to the destination node on the first path (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.); 
sending the FEC packet to the destination node on the first path in response to the first path quality score being less than a quality threshold (Zhou: para.0201 “When it is determined that the packet-loss-concealment policy to be used is FEC, a coding algorithm may be further determined based on the path status information of the path. For example, when a quantity of consecutive packets that are lost on the path is less than a preset threshold, FEC packet coding is used. When the quantity of consecutive packets that are lost on the path is greater than or equal to the preset threshold, FEC convolutional coding is used.” para.0236 “When there is more than one path that satisfies the packet loss rate threshold” this idea would meet both the path selection algorithm of para.0236, or the FEC type selection of para.0201, both of which determines when a path presents some form of quality being below a threshold. para.0236 “For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold” para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path);
Medard teaches Medard discloses sending the FEC packet to the destination node on the second path in response a retransmission being needed (Medard: para.0018 “The method may also include, responsive to a determination that a retransmission is needed, determining at least a first path of the plurality of paths on which to send a new coded packet of information, and determining at least a second path of the plurality of paths on which to send a retransmission of a forward error correction (FEC) packet, wherein the determination that a retransmission is needed is based on the estimate of the total rate of the plurality of paths.” when it is determined that the path meets requirements or an FEC packet to be sent).
Firstly, Zhou discloses sending an FEC packet based on the quality score of the first path for example by consecutive packet loss in para.0201 as shown above.  However Zhou does not show that this FEC packet is sent on a different path than the first path.
Medard discloses based on a retransmission being needed, i.e. an FEC packet should be sent, a different path can be selected as shown above in para.0018.  
Additionally, in response to applicants argument that Medard does not select this second path based on the quality of the first path, it can further be seen in para.0111 and 0125-126:
para.0111 “According to the AC-RLNC for MP, the sender first makes a global decision as to whether retransmission is needed. This global decision may be made according to (i.e., based on) the estimated rates of the paths rp (e.g., the total rate of all the paths being considered). Then, if the sender determines that retransmission is needed, the sender can make a local decision to determine which paths to send new packets of information and which paths to send retransmissions according to the modified bit-filling, which will be further described below.”
para.0112 “Otherwise, if the total rate rP does not satisfy (e.g., is below) the adaptive threshold th and the rate of missing DoF d (i.e., the retransmission criterion rP−d>th is not satisfied), the sender can perform local decision processing to determine which paths to send new packets of information and which paths to send retransmissions. In other words, if there is a DoF gap rate, Δ, the sender can perform retransmissions of FB-FECs on one or more of the paths. Here, the DoF gap rate, Δ, can serve as the retransmission criterion and can be defined as Δ=P·(d−1−th)>0, where P is the number of paths.”
para.0125 “In embodiments, the sender may determine which paths to send new packets of information and which paths to send retransmissions of FB-FECs based on a discrete bit-filling process configured to maximize throughput and minimize delay.”
Therefore it can be seen above that based on parameters associated with the paths as a whole, and individually, retransmission of the packets can be determined, and which paths the retransmissions should be sent can also be determined.  This is partially based on DoF, which is defined in para.0051 of Medard that describes “Hence, the number of added DoFs can be expressed as follows ad=…Here, ad is the number of slots in which FEC or FB-FEC is transmitted in the current window.” a DoF is essentially a slot in which an FEC can be inserted, and para.0052 describes a calculation of a sufficient number of DoF for decoding packets using FEC.
In other words, when the criteria for retransmission is not met, i.e. below quality and below DoF rate in general, only particular path(s) can be selected for transmissions of FECs.  Therefore Medard discloses both simply sending the FEC packet on a different path than data packets, as well as selecting the second path based on several metrics of each path, thereby teaching this limitation.

[c] Vaananen does not disclose sending a replicated FEC packet with the data packet sequence on a first path nor sending packets on a second path in response to a first or second path quality score being less than a quality threshold…
However, like Medard, Vaananen always transmit on both links. There is no first path quality score nor second path quality score in Vaananen, nor in Medard. This was taken from Zhou which the Office Action states "does not explicitly disclose sending the FEC packet to the destination node on a second path.…As described in Vaananen, the redundant point-to-point inter-processor communication channel is dedicated between the two processors and the same bits are sent across the two links at the same time and at all times. Applicants do not find any suggestion that the links are used for any other purpose. It would not be obvious to adapt ideas from this link to multiple paths of an SD-WAN and to send data on a second path based on a first path quality score and on a first path based on a second path quality score as claimed. A redundant point-to-point link is not analogous to the multiple paths of an SD-WAN. “
In response to [c], the limitation argued here “is replicating the FEC packet and sending the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.”
Firstly, Examiner relies on Vaananen only for the limitations of:
Vaananen discloses replicating the FEC packet (Vaananen: para.0147 “At 516, the method 500 prepends a sequence number to the first data packet. At 520, the method 500 creates a first and second copy of the first data packet. At 524, the method 500 encodes the first and second copies using forward error correction encoding.” a second FEC packet is generated for the same packet.) and 
sending the replicated FEC packet to the destination node on the second path (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.).
Secondly, Examiner does not rely upon Vaananen to show path quality for path selection, and only for the idea that FEC packets can be sent on multiple paths, similar to the claim.  Claim 1 shows a data stream sent on a first path, its FEC sent on a second path, and a replicated FEC being sent on the first path all happening concurrently.  Similarly, Vaananen shows the idea of FEC packets being sent on multiple paths concurrently, for the same data stream of a single path.  The citation of para.0147 shows 2 copies of the FEC packet being sent on two different paths.  Primary reference Zhou discloses the idea of sending the FEC with the data stream on a first path in response to data path conditions, such as consecutive packet loss.  Therefore in combination with Zhou the idea of sending a copy of the FEC packet along with the original data stream is taught.
Thirdly, applicant argues that there is no suggestion for the combination for these references as one operates in SD-WAN environment and the other in between CPUs.  Examiner disagrees with this assessment of the references as at its core, the technology used in both cases is Forward error correction.  Vaananen discloses the faults in communication and shows the benefits replicated FEC packets for example One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008), and benefits of FEC in particular are described in para.0133.  Applicant argues that redundant point to point link is not analogous to multiple paths of SD-WAN, however they seem to have similar benefits of sending redundant packets, i.e. sending replicated FEC packets on a plurality of links.  

[d] “In addition, the nature of the FEC packets are different. Vaananen recites in para. 0147, "the method 500 encodes the first and second copies using forward error correction encoding. At 524, the method 500 transmits the first and second copies over serial links." Accordingly, the packets are not a data packet sequence and an FEC packet, as claimed, but instead the packets are encoded packets that include all of the data and only the encoded packets are transmitted. 
Claim 1, as amended, recites, "sending the replicated FEC packet to the destination node on the first path with the data packet sequence." In Vaananen, the FEC packet is not sent with a data packet sequence, it is the data packet. “

In response to [d], para.0147 “At 512, the method 500 muxes data packets and transmits a first data packet. At 516, the method 500 prepends a sequence number to the first data packet. At 520, the method 500 creates a first and second copy of the first data packet. At 524, the method 500 encodes the first and second copies using forward error correction encoding. At 524, the method 500 transmits the first and second copies over serial links.” para.0148 discloses “With particular reference to FIG. 6, a flow diagram illustrating an alternative inter-processor communication channel method 600 starts at 604. At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” it can be seen in para.0148 that the packets are associated with a sequence of packets, and also is sent with the packets that it is an FEC for, thereby showing that the packets are part of a data packet sequence, and not the packets themselves.

[e] “Claim 1, as amended, further recites, "the FEC packet being configured for use to regenerate a lost packet of the data packet sequence." In Vaananen, the FEC packet cannot be used to regenerate a lost data packet but only to correct the FEC packet. Only an FEC packet is sent. “
In response to [e], as seen in para.0147 “At 512, the method 500 muxes data packets and transmits a first data packet. At 516, the method 500 prepends a sequence number to the first data packet. At 520, the method 500 creates a first and second copy of the first data packet. At 524, the method 500 encodes the first and second copies using forward error correction encoding. At 524, the method 500 transmits the first and second copies over serial links.” and para.0148 discloses “With particular reference to FIG. 6, a flow diagram illustrating an alternative inter-processor communication channel method 600 starts at 604. At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the first and second FEC packet are for a previous packet, thereby showing they are used to regenerate a separate packet, i.e. the original packet both copies are FEC for.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17219809
17219795
1. A method of conditioning traffic through multiple data paths of a Software-Defined Wide Area Network (SD-WAN), the method comprising: monitoring available paths through an SD-WAN to reach a destination node; determining a first path quality score for data packets to the destination node on a first path of the available paths; determining a second path quality score for data packets to the destination node on a second path of the available paths; sending a data packet sequence to the destination node on the first path; generating a single forward error correction (FEC) packet for the data packet sequence, the FEC packet being configured for use to regenerate a lost packet of the data packet sequence;  sending the FEC packet to the destination node on the second path in response to the first path quality score being less than a quality threshold; and replicating the FEC packet and sending the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
1. A method of conditioning traffic through a data link of a Software-Defined Wide Area Network (SD-WAN), the method comprising: monitoring a path through an SD-WAN to reach a destination node; determining a quality score for packets to the destination node on the path; determining a link utilization for the path; sending a data packet sequence to the destination node on the path; generating a forward error correction (FEC) packet for the data packet sequence; and sending the FEC packet to the destination node on the path in response to the quality score being less than a quality threshold and the link utilization being less than a high utilization threshold. 11.  The method of claim 1, further comprising: replicating the FEC packet; and sending the replicated FEC packet to the destination node on a second path when the link utilization on the second path is less than the high utilization threshold.
2. The method of claim 1, further comprising determining a link utilization for the first path and wherein sending the FEC packet comprises sending the FEC packet only if the link utilization on the first path is less than a high utilization threshold.
3. The method of claim 1, further comprising not sending the FEC packet when the link utilization on the path is greater than the high threshold.
3. The method of claim 1, further comprising determining a link utilization for the second path and wherein sending an FEC packet comprises sending the FEC packet only if the link utilization on the second path is less than a high utilization threshold.
11. The method of claim 1, further comprising: replicating the FEC packet; and sending the replicated FEC packet to the destination node on a second path when the link utilization on the second path is less than the high utilization threshold.
 
 
5. The method of claim 1, further comprising determining a link utilization for the second path and wherein sending the replicated FEC packet comprises sending the replicated FEC packet only if the link utilization on the second path is less than a high utilization threshold.
11. The method of claim 1, further comprising: replicating the FEC packet; and sending the replicated FEC packet to the destination node on a second path when the link utilization on the second path is less than the high utilization threshold.
6. The method of claim 5, further comprising not sending the replicated FEC packet when the link utilization on the second path is greater than a high threshold.
12. The method of claim 11, further comprising not sending the FEC packet on the first path when the link utilization on the first path is greater than the high threshold
7. The method of claim 1, wherein generating the FEC packet comprises selecting a number of packets of the data packet sequence based on the quality score and wherein generating the FEC packet comprises generating the FEC packet for the selected number of packets.
7. The method of claim 1, wherein generating the FEC packet comprises selecting a number of packets of the data packet sequence based on the quality score and wherein generating the FEC packet comprises generating the FEC packet for the selected number of packets.
8. The method of claim 7, further comprising attaching a header to the FEC packet to indicate the selected number of packets.
8. The method of claim 7, further comprising attaching a header to the FEC  packet to indicate the selected number of packets.
9. The method of claim 1, further comprising attaching a header to the data 5packets configured to indicate an FEC packet.
9. The method of claim 8, further comprising attaching a header to the data packets configured to indicate an FEC packet.
10. The method of claim 1, wherein the FEC packet is an exclusive OR parity packet.
10. The method of claim 1, wherein the FEC packet is an exclusive OR parity packet.
11. The method of claim 1, wherein the quality score is a packet loss score.
4. The method of claim 1, wherein determining the quality score comprises determining a packet loss score.
12. The method of claim 1, further comprising sending the first data packet sequence to the destination node on the second path with the FEC packet.
13. The method of claim 11, further comprising sending a second data packet sequence to the destination node on the second path and wherein the FEC packet is related to at least a portion of the second data sequence.
13. The method of claim 1, further comprising sending a second data packet sequence to the destination node on the second path and wherein the FEC packet is further configured for use to regenerate a lost packet of at least a portion of the second data sequence.
13. The method of claim 11, further comprising sending a second data packet sequence to the destination node on the second path and wherein the FEC packet is related to at least a portion of the second data sequence.
14. The method of claim 13, wherein sending a second data packet sequence comprises allocating the first and the second data packet sequences to the first and second paths based on link utilization of the first and second paths.
14. The method of claim 13, wherein sending a second data packet sequence comprises allocating the first and the second data packet sequences to the first and second paths based on link utilization of the first and second paths.
15. A network node comprising: a path monitoring module configured to monitor available paths through an SD- WAN to reach a destination node, and to determine a first path quality score for packets to the destination node on a first path of the available paths, and to determine a second path quality score for data packets to the destination node on a second path of the available paths; and a traffic conditioning module configured to send a data packet sequence to the destination node on the first path, to generate a single forward error correction (FEC) packet for the data packet sequence, the FEC packet being configured for use to regenerate a lost packet of the data packet sequence,  to send the FEC packet to the destination node on the second path in response to the first path quality score being less than a quality threshold, and to replicate the FEC packet and send the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
15. A network node comprising: a path monitoring module configured to monitor a path through an SD-WAN to reach a destination node, to determine a quality score for packets to the destination node on the path, and to determine a link utilization for the path; and a traffic conditioning module configured to send a data packet sequence to the destination node on the path, to generate a forward error correction (FEC) packet for the data packet sequence, and to send the FEC packet to the destination node on the path in response to the quality score being less than a quality threshold and the link utilization being less than a high utilization threshold. 16. The network node of claim 15, wherein the traffic conditioning module is further to replicate the FEC packet and to send the replicated FEC packet to the destination node on the path.
16, The network node of claim 15, wherein the path monitoring module is further to determine a link utilization for the first path and wherein the traffic conditioning module is further to send the FEC packet also on the first path only if the link utilization on the first path is less than a high utilization threshold.
17. The network node of claim 15, wherein the traffic conditioning module is further to not send the FEC packet when the link utilization on the path is greater than the high threshold.
17. The network node of claim 15, wherein the traffic monitoring module is further to send the replicated FEC packet to the destination node on the second path when the quality score on the first path is below the quality threshold
16. The network node of claim 15, wherein the traffic conditioning module is further to replicate the FEC packet and to send the replicated FEC packet to the destination node on the path.
18. A non-transitory computer-readable storage medium containing program instructions, wherein execution of the program instructions by the computer causes the computer to perform operations comprising: monitoring available paths through an SD-WAN to reach a destination node; determining a first path quality score for data packets to the destination node on a first path of the available paths; determining a second path quality score for data packets to the destination node on a second path of the available paths; sending a data packet sequence to the destination node on the first path; generating a single forward error correction (FEC) packet for the data packet sequence, the FEC packet being configured for use to regenerate a lost packet of the data packet sequence; and sending the FEC packet to the destination node on the second path in response to the first path quality score being less than a quality threshold; and replicating the FEC packet and sending the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
18. A non-transitory computer-readable storage medium containing program instructions, wherein execution of the program instructions by the computer causes the 5computer to perform operations comprising: monitoring a path through an SD-WAN to reach a destination node; determining a quality score for packets to the destination node on the path; determining a link utilization for the path; sending a data packet sequence to the destination node on the path; generating a forward error correction (FEC) packet for the data packet sequence; and sending the FEC packet to the destination node on the path in response to the quality score being less than a quality threshold and the link utilization being less than a high utilization threshold. 19. The medium of claim 18, the operations further comprising: replicating the FEC packet; and sending the replicated FEC packet to the destination node on a second path when the link utilization on the second path is less than the high utilization threshold.
19. The medium of claim 18, the operations further comprising: determining a link utilization for the second path and wherein sending the replicated FEC packet comprises sending the replicated FEC packet only if the link utilization on the second path is less than a high utilization threshold.
19. The medium of claim 18, the operations further comprising: replicating the FEC packet; and sending the replicated FEC packet to the destination node on a second path when the link utilization on the second path is less than the high utilization threshold.
20. The medium of claim 19, the operations further comprising not sending the replicated FEC packet when the link utilization on the second path is greater than a high threshold.
3. The method of claim 1, further comprising not sending the FEC packet when the link utilization on the path is greater than the high threshold.




Claim 1-3, 7-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4, 7-11, 13-19 of copending Application No. 17/219,795 Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Medard et al. (hereinafter Medard, US 2020/0382625 A1) further in view of Vaananen et al. (hereinafter Vaananen, US 2015/0171893 A1). 
Regarding Claim 1, Claim 1 of 17/219,795 Teaches 1. A method of conditioning traffic through multiple data paths of a Software-Defined Wide Area Network (SD-WAN), the method comprising: monitoring available paths through an SD-WAN to reach a destination node; determining a first path quality score for data packets to the destination node on a first path of the available paths; sending a data packet sequence to the destination node on the first path; generating a single forward error correction (FEC) packet for the data packet sequence, replicating the FEC packet and sending the replicated FEC packet to the destination node.
However Claim 1 of 17/219,795 does not explicitly disclose determining a second path quality score for data packets to the destination node on a second path of the available paths; the FEC packet being configured for use to regenerate a lost packet of the data packet sequence;  sending the FEC packet to the destination node on the second path in response to the first path quality score being less than a quality threshold; and sending the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
Zhou discloses determining a second path quality score for data packets to the destination node on a second path of the available paths (Zhou: para.0201 “When it is determined that the packet-loss-concealment policy to be used is FEC, a coding algorithm may be further determined based on the path status information of the path. For example, when a quantity of consecutive packets that are lost on the path is less than a preset threshold, FEC packet coding is used. When the quantity of consecutive packets that are lost on the path is greater than or equal to the preset threshold, FEC convolutional coding is used.” para.0236 “When there is more than one path that satisfies the packet loss rate threshold” this idea would meet both the path selection algorithm of para.0236, or the FEC type selection of para.0201, both of which determines when a path presents some form of quality being below a threshold.  The path quality score of multiple paths is determined.); 
the FEC packet being configured for use to regenerate a lost packet of the data packet sequence (Zhou: para.0188 “In FEC, a redundant packet is generated based on an original packet through specific encoding (for example, reed-solomon codes (reed-solomon codes, RS codes) coding in packet coding). In FEC, the packet-loss-concealment packet is a redundant packet. In a data stream transmission process, a transmit end sends a data stream including an original packet and a packet-loss-concealment packet. When receiving the data stream, a receive end decodes the data stream based on the packet-loss-concealment packet in the received data stream, to recover a lost original packet at a specific probability. FEC has advantages of no retransmission and high real-time performance, is applicable to common packet loss scenarios, and can be used to recover a lost packet at a specific probability.” FEC packet is used to recover a lost packet.);  
sending the FEC packet to the destination node on the first path in response to the first path quality score being less than a quality threshold (Zhou: para.0201 “When it is determined that the packet-loss-concealment policy to be used is FEC, a coding algorithm may be further determined based on the path status information of the path. For example, when a quantity of consecutive packets that are lost on the path is less than a preset threshold, FEC packet coding is used. When the quantity of consecutive packets that are lost on the path is greater than or equal to the preset threshold, FEC convolutional coding is used.” para.0236 “When there is more than one path that satisfies the packet loss rate threshold” this idea would meet both the path selection algorithm of para.0236, or the FEC type selection of para.0201, both of which determines when a path presents some form of quality being below a threshold. para.0236 “For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold”, para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path); and 
sending the FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold (Zhou: para.0018-para.0019 “With reference to any one of the first aspect or the foregoing possible implementations of the first aspect, in an eighth possible implementation of the first aspect, when the packet-loss-concealment policy is forward error correction FEC, the packet-loss-concealment packet is a redundant packet….encoding the original packet based on the determined coding scheme, to generate a redundant packet” an FEC packet is generated for the packet. para.0236 “the sending device first determines whether the packet loss rate of each of the at least two paths satisfies a preset packet loss rate threshold Loss.sub.threshold. When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path” para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 1 and 11 of 17/219,795 Zhou in order to incorporate discloses determining a quality score for packets to the destination node on the second path, sending the FEC packet to the destination node on the first path when the quality score on the second path is below the quality threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing network performance (Zhou: para.0004).
However does not explicitly disclose sending the FEC packet to the destination node on the second path in response to the first path quality score being less than a quality threshold; sending the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
Medard discloses sending the FEC packet to the destination node on a second path of the available 10paths in response a retransmission being needed (Medard: para.0018 “The method may also include, responsive to a determination that a retransmission is needed, determining at least a first path of the plurality of paths on which to send a new coded packet of information, and determining at least a second path of the plurality of paths on which to send a retransmission of a forward error correction (FEC) packet, wherein the determination that a retransmission is needed is based on the estimate of the total rate of the plurality of paths.” when it is determined that the path meets requirements or an FEC packet to be sent).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 1 and 11 of 17/219,795 Zhou and Medard in order to incorporate sending the FEC packet to the destination node on a second path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimization of packet allocation (Medard para.0111).
However does not explicitly disclose sending the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
Vaananen discloses sending the replicated FEC packet to the destination node on the second path (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Claim 1 and 11 of 17/219,795 Zhou-Medard with Vaananen in order to incorporate sending the replicated FEC packet to the destination node on the second path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).

Regarding Claim 2, Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen discloses claim 1 as set forth above.
Claim 1 and Claim 3 of 17/219,795 further discloses determining a link utilization for the first path and wherein sending the FEC packet comprises sending the FEC packet only if the link utilization on the first path is less than a high utilization threshold.

Regarding Claim 3, Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen discloses claim 1 as set forth above.
Claim 1-Claim 11 of 17/219,795 further discloses further comprising determining a link utilization for the second path and wherein sending an FEC packet comprises sending the FEC packet only if the link utilization on the second path is less than a high utilization threshold.

Regarding Claim 7, Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen discloses claim 1 as set forth above
Claim 7 of 17/219,795 further discloses wherein generating the FEC packet comprises selecting a number of packets of the data packet sequence based on the quality score and wherein generating the FEC packet comprises generating the FEC packet for the selected number of packets.

Regarding Claim 8, Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen discloses claim 7 as set forth above.
Claim 8 further discloses further comprising attaching a header to the FEC packet to indicate the selected number of packets.

Regarding Claim 9, Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen discloses claim 1 as set forth above.
Claim 9 of 17/219,795 further discloses further comprising attaching a header to the data 5packets configured to indicate an FEC packet.

Regarding Claim 10, Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen discloses claim 1 as set forth above.
Claim 10 of 17/219,795 further discloses wherein the FEC packet is an exclusive OR parity packet.

Regarding Claim 11, Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen discloses claim 1 as set forth above.
Claim 4 of 17/219,795 further discloses wherein the quality score is a packet loss score.

Regarding Claim 12, Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen discloses claim 1 as set forth above.
Claim 13 of 17/219,795 further discloses sending the first data packet sequence to the destination node on the second path with the FEC packet.

Regarding Claim 13, Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen discloses claim 1 as set forth above.
Claim 13 of 17/219,795 further discloses sending a second data packet sequence to the destination node on the second path.
However Claim 1 and 11 of 17/219,795 does not explicitly disclose wherein the FEC packet is further configured for use to regenerate a lost packet of at least a portion of the second data sequence.
Zhou discloses wherein the FEC packet is further configured for use to regenerate a lost packet of at least a portion of the second data sequence (Zhou: para.0188 “In FEC, a redundant packet is generated based on an original packet through specific encoding (for example, reed-solomon codes (reed-solomon codes, RS codes) coding in packet coding). In FEC, the packet-loss-concealment packet is a redundant packet. In a data stream transmission process, a transmit end sends a data stream including an original packet and a packet-loss-concealment packet. When receiving the data stream, a receive end decodes the data stream based on the packet-loss-concealment packet in the received data stream, to recover a lost original packet at a specific probability. FEC has advantages of no retransmission and high real-time performance, is applicable to common packet loss scenarios, and can be used to recover a lost packet at a specific probability.” FEC packet is used to recover a lost packet.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 1 and 11 of 17/219,795 Zhou in order to incorporate wherein the FEC packet is further configured for use to regenerate a lost packet of at least a portion of the second data sequence.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing network performance (Zhou: para.0004).

Regarding Claim 14, Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen discloses claim 13 as set forth above.
Claim 14 of 17/219,795 further discloses wherein sending a second data packet sequence comprises allocating the first and the second data packet sequences to the first and second paths based on link utilization of the first and second paths.

Regarding Claim 15, Claim 15-16 of 17/219,795 Teaches A network node comprising: a path monitoring module configured to monitor available paths through an SD- WAN to reach a destination node, and to determine a first path quality score for packets to the destination node on a first path of the available paths, and a traffic conditioning module configured to send a data packet sequence to the destination node on the first path, to generate a single forward error correction (FEC) packet for the data packet sequence, to send the FEC packet to the destination node on the path in response to the first path quality score being less than a quality threshold, and to replicate the FEC packet and send the replicated FEC packet to the destination node on the first path with the data packet sequence.
However Claim 15-16 of 17/219,795 does not explicitly disclose and to determine a second path quality score for data packets to the destination node on a second path of the available paths; the FEC packet being configured for use to regenerate a lost packet of the data packet sequence, to send the FEC packet to the destination node on the second path, send the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
Zhou discloses to determine a second path quality score for data packets to the destination node on a second path of the available paths (Zhou: para.0201 “When it is determined that the packet-loss-concealment policy to be used is FEC, a coding algorithm may be further determined based on the path status information of the path. For example, when a quantity of consecutive packets that are lost on the path is less than a preset threshold, FEC packet coding is used. When the quantity of consecutive packets that are lost on the path is greater than or equal to the preset threshold, FEC convolutional coding is used.” para.0236 “When there is more than one path that satisfies the packet loss rate threshold” this idea would meet both the path selection algorithm of para.0236, or the FEC type selection of para.0201, both of which determines when a path presents some form of quality being below a threshold.  The path quality score of multiple paths is determined.); 
the FEC packet being configured for use to regenerate a lost packet of the data packet sequence (Zhou: para.0188 “In FEC, a redundant packet is generated based on an original packet through specific encoding (for example, reed-solomon codes (reed-solomon codes, RS codes) coding in packet coding). In FEC, the packet-loss-concealment packet is a redundant packet. In a data stream transmission process, a transmit end sends a data stream including an original packet and a packet-loss-concealment packet. When receiving the data stream, a receive end decodes the data stream based on the packet-loss-concealment packet in the received data stream, to recover a lost original packet at a specific probability. FEC has advantages of no retransmission and high real-time performance, is applicable to common packet loss scenarios, and can be used to recover a lost packet at a specific probability.” FEC packet is used to recover a lost packet.);  
to send the FEC packet to the destination node on the first path in response to the first path quality score being less than a quality threshold (Zhou: para.0201 “When it is determined that the packet-loss-concealment policy to be used is FEC, a coding algorithm may be further determined based on the path status information of the path. For example, when a quantity of consecutive packets that are lost on the path is less than a preset threshold, FEC packet coding is used. When the quantity of consecutive packets that are lost on the path is greater than or equal to the preset threshold, FEC convolutional coding is used.” para.0236 “When there is more than one path that satisfies the packet loss rate threshold” this idea would meet both the path selection algorithm of para.0236, or the FEC type selection of para.0201, both of which determines when a path presents some form of quality being below a threshold. para.0236 “For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold”, para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path); and 
sending the FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold (Zhou: para.0018-para.0019 “With reference to any one of the first aspect or the foregoing possible implementations of the first aspect, in an eighth possible implementation of the first aspect, when the packet-loss-concealment policy is forward error correction FEC, the packet-loss-concealment packet is a redundant packet….encoding the original packet based on the determined coding scheme, to generate a redundant packet” an FEC packet is generated for the packet. para.0236 “the sending device first determines whether the packet loss rate of each of the at least two paths satisfies a preset packet loss rate threshold Loss.sub.threshold. When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path” para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 15-16 of 17/219,795 Zhou in order to incorporate discloses determining a quality score for packets to the destination node on the second path, sending the FEC packet to the destination node on the first path when the quality score on the second path is below the quality threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing network performance (Zhou: para.0004).
However does not explicitly disclose to send the FEC packet to the destination node on the second path in response to the first path quality score being less than a quality threshold; to send the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
Medard discloses to send the FEC packet to the destination node on a second path of the available 10paths in response a retransmission being needed (Medard: para.0018 “The method may also include, responsive to a determination that a retransmission is needed, determining at least a first path of the plurality of paths on which to send a new coded packet of information, and determining at least a second path of the plurality of paths on which to send a retransmission of a forward error correction (FEC) packet, wherein the determination that a retransmission is needed is based on the estimate of the total rate of the plurality of paths.” when it is determined that the path meets requirements or an FEC packet to be sent).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 15-16 of 17/219,795 Zhou and Medard in order to incorporate to send the FEC packet to the destination node on a second path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimization of packet allocation (Medard para.0111).
However does not explicitly disclose to send the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
Vaananen discloses to send the replicated FEC packet to the destination node on the second path (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Claim 15-16 of 17/219,795 Zhou-Medard with Vaananen in order to incorporate to send the replicated FEC packet to the destination node on the second path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).

Regarding Claim 16, Claim 15-16 of 17/219,795 Zhou-Medard-Vaananen discloses claim 15 as set forth above.
Claim 15 and 17 of 17/219,795 further disclose wherein the path monitoring module is further to determine a link utilization for the first path and wherein the traffic conditioning module is further to send the FEC packet only if the link utilization on the first path is less than a high utilization threshold.

Regarding Claim 17 Claim 15-16 of 17/219,795 Zhou-Medard-Vaananen discloses claim 15 as set forth above.
Claim 16 of 17/219,795 further discloses wherein the traffic monitoring module is further to send the replicated FEC packet to the destination node on the path.
However Claim 15 of 17/219,795-Medard does not explicitly disclose send the replicated FEC packet to the destination node on the second path when the quality score on the first path is below the quality threshold.
Zhou further discloses wherein the traffic monitoring module is further to send the FEC packet to the destination node on the second path when the quality score on the first path is below the quality threshold (Zhou: para.0018-para.0019 “With reference to any one of the first aspect or the foregoing possible implementations of the first aspect, in an eighth possible implementation of the first aspect, when the packet-loss-concealment policy is forward error correction FEC, the packet-loss-concealment packet is a redundant packet….encoding the original packet based on the determined coding scheme, to generate a redundant packet” an FEC packet is generated for the packet. para.0236 “the sending device first determines whether the packet loss rate of each of the at least two paths satisfies a preset packet loss rate threshold Loss.sub.threshold. When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path” para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path which can be either path, as seen in Fig. 3.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 15-16 of 17/219,795 Zhou-Medard-Vaananen in order to incorporate wherein the traffic monitoring module is further to send the FEC packet to the destination node on the second path when the quality score on the first path is below the quality threshold, and apply the technique to the replicated FEC packets.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing network performance (Zhou: para.0004).

Regarding Claim 18, Claim 18-19 of 17/219,795 Teaches A non-transitory computer-readable storage medium containing program instructions, wherein execution of the program instructions by the computer causes the computer to perform operations comprising: monitoring available paths through an SD-WAN to reach a destination node; determining a first path quality score for data packets to the destination node on a first path of the available paths; sending a data packet sequence to the destination node on the first path; generating a single forward error correction (FEC) packet for the data packet sequence, and sending the FEC packet to the destination node on the path in response to the first path quality score being less than a quality threshold; and replicating the FEC packet and sending the replicated FEC packet to the destination node on the  path.
However Claim 1 of 17/219,795 does not explicitly disclose determining a second path quality score for data packets to the destination node on a second path of the available paths; the FEC packet being configured for use to regenerate a lost packet of the data packet sequence; sending the FEC packet to the destination node on a second path, sending the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
Zhou discloses determining a second path quality score for data packets to the destination node on a second path of the available paths (Zhou: para.0201 “When it is determined that the packet-loss-concealment policy to be used is FEC, a coding algorithm may be further determined based on the path status information of the path. For example, when a quantity of consecutive packets that are lost on the path is less than a preset threshold, FEC packet coding is used. When the quantity of consecutive packets that are lost on the path is greater than or equal to the preset threshold, FEC convolutional coding is used.” para.0236 “When there is more than one path that satisfies the packet loss rate threshold” this idea would meet both the path selection algorithm of para.0236, or the FEC type selection of para.0201, both of which determines when a path presents some form of quality being below a threshold.  The path quality score of multiple paths is determined.); 
the FEC packet being configured for use to regenerate a lost packet of the data packet sequence (Zhou: para.0188 “In FEC, a redundant packet is generated based on an original packet through specific encoding (for example, reed-solomon codes (reed-solomon codes, RS codes) coding in packet coding). In FEC, the packet-loss-concealment packet is a redundant packet. In a data stream transmission process, a transmit end sends a data stream including an original packet and a packet-loss-concealment packet. When receiving the data stream, a receive end decodes the data stream based on the packet-loss-concealment packet in the received data stream, to recover a lost original packet at a specific probability. FEC has advantages of no retransmission and high real-time performance, is applicable to common packet loss scenarios, and can be used to recover a lost packet at a specific probability.” FEC packet is used to recover a lost packet.);  
sending the FEC packet to the destination node on the first path in response to the first path quality score being less than a quality threshold (Zhou: para.0201 “When it is determined that the packet-loss-concealment policy to be used is FEC, a coding algorithm may be further determined based on the path status information of the path. For example, when a quantity of consecutive packets that are lost on the path is less than a preset threshold, FEC packet coding is used. When the quantity of consecutive packets that are lost on the path is greater than or equal to the preset threshold, FEC convolutional coding is used.” para.0236 “When there is more than one path that satisfies the packet loss rate threshold” this idea would meet both the path selection algorithm of para.0236, or the FEC type selection of para.0201, both of which determines when a path presents some form of quality being below a threshold. para.0236 “For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold”, para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path); and 
sending the FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold (Zhou: para.0018-para.0019 “With reference to any one of the first aspect or the foregoing possible implementations of the first aspect, in an eighth possible implementation of the first aspect, when the packet-loss-concealment policy is forward error correction FEC, the packet-loss-concealment packet is a redundant packet….encoding the original packet based on the determined coding scheme, to generate a redundant packet” an FEC packet is generated for the packet. para.0236 “the sending device first determines whether the packet loss rate of each of the at least two paths satisfies a preset packet loss rate threshold Loss.sub.threshold. When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path” para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 18-19 of 17/219,795 Zhou in order to incorporate discloses determining a quality score for packets to the destination node on the second path, sending the FEC packet to the destination node on the first path when the quality score on the second path is below the quality threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing network performance (Zhou: para.0004).
However does not explicitly disclose sending the FEC packet to the destination node on the second path in response to the first path quality score being less than a quality threshold; sending the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
Medard discloses sending the FEC packet to the destination node on a second path of the available 10paths in response a retransmission being needed (Medard: para.0018 “The method may also include, responsive to a determination that a retransmission is needed, determining at least a first path of the plurality of paths on which to send a new coded packet of information, and determining at least a second path of the plurality of paths on which to send a retransmission of a forward error correction (FEC) packet, wherein the determination that a retransmission is needed is based on the estimate of the total rate of the plurality of paths.” when it is determined that the path meets requirements or an FEC packet to be sent).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 18-19 of 17/219,795 Zhou and Medard in order to incorporate sending the FEC packet to the destination node on a second path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimization of packet allocation (Medard para.0111).
However does not explicitly disclose sending the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
Vaananen discloses sending the replicated FEC packet to the destination node on the second path (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Claim 18-19 of 17/219,795 Zhou-Medard with Vaananen in order to incorporate sending the replicated FEC packet to the destination node on the second path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).

Regarding Claim 19, Claim 18-19 of 17/219,795 Zhou-Medard-Vaananen discloses claim 18 as set forth above
Claim 18-19 of 17/219,795 further discloses determining a link utilization for the second path and wherein sending the replicated FEC packet comprises sending the replicated FEC packet only if the link utilization on the second path is less than a high utilization threshold.

Claim 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 12 of copending Application No. 17/219,795 in view of Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Medard et al. (hereinafter Medard, US 2020/0382625 A1) further in view of Vaananen et al. (hereinafter Vaananen, US 2015/0171893 A1) in view of Chebib (US 2017/0338908 A1). 

Regarding Claim 5, Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen discloses claim 1 as set forth above.
However Claim 1 of 17,219,795 does not explicitly disclose determining a link utilization for the second path and wherein sending the replicated FEC packet comprises sending the replicated FEC packet only if the link utilization on the second path is less than a high utilization threshold.
Zhou further discloses determining an available bandwidth for the second path (Zhou: para.0233 “the sending device measures path status information of each path, such as …and an available bandwidth of each path for transmitting the data stream,” ) and 
wherein sending the FEC packet comprises sending the FEC packet only if the available bandwidth on the second path is less than an available bandwidth threshold (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.  Therefore a different path can be chosen than the first path, if the second path is the only path that meets the bandwidth threshold.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 1 and 11 of 17/219,795 Zhou-Medard in order to incorporate determining an available bandwidth for the second path, wherein sending the FEC packet comprises sending the FEC packet only if the available bandwidth on the second path is less than an available bandwidth threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing network performance (Zhou: para.0004).
However Claim 1 and 11 of 17/219,795 Zhou-Medard does not explicitly disclose a link utilization and a high utilization threshold, and does not explicitly disclose sending the replicated FEC packet.
Vaananen discloses 15sending the replicated FEC packet (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Claim 1 of 17,219,795-Medard-Zhou with Vaananen in order to incorporate sending the replicated FEC packet.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).
However Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen does not explicitly disclose a link utilization and a high utilization threshold.
Chebib discloses determining when the link utilization on the path is less than the high utilization threshold (Chebib: para.0047 “The error correction policy may also include conditions for terminating the policy (e.g., for discontinuing the implementation of a particular policy). Examples of such conditions may include the expiration of a particular timer (e.g., an error correction timer), a change in network conditions, an availability of network resources, etc. For instance, as described below with reference to FIG. 6, eNB 220 may initiate a timer for implementing a particular policy in response to a particular trigger, such as a level of network congestion/activity exceeding a pre-selected threshold. For the duration of the time, eNB 220 may implement a particular error correction policy for failed transmissions. However, when the timer expires, eNB 220 may switch to another error correction policy.” based on certain conditions, such as a change in network conditions, or network congestion is greater than a threshold, the error correction policy may change.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen and Chebib to perform the simple substitution of an available bandwidth being greater than a threshold in Zhou with a link utilization being lower than a threshold in Chebib.
The simple substitution of (available bandwidth greater than a threshold) for another (link utilization being lower than a threshold) would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention because the substitution would have yielded predictable results, namely determination of how congested a link currently which is achieved by both calculations (Zhou: para.0043, Chebib: para.0047).

Regarding Claim 6, Claim 1 and 11 of 17/219,795 Zhou-Medard-Vaananen -Chebib discloses claim 5 as set forth above.
Claim 12 of 17,219,795 further discloses not sending the FEC packet when the link utilization on the path is greater than a high threshold.
However Claim 12 of 17/219,795 does not explicitly disclose sending the replicated FEC packet to the destination node on a second path.
Medard discloses sending the FEC packet to the destination node on a second path of the available 10paths in response a retransmission being needed (Medard: para.0018 “The method may also include, responsive to a determination that a retransmission is needed, determining at least a first path of the plurality of paths on which to send a new coded packet of information, and determining at least a second path of the plurality of paths on which to send a retransmission of a forward error correction (FEC) packet, wherein the determination that a retransmission is needed is based on the estimate of the total rate of the plurality of paths.” when it is determined that the path meets requirements or an FEC packet to be sent).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claim 1-11-12 of 17/219,795 Zhou and Medard in order to incorporate sending the FEC packet to the destination node on a second path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimization of packet allocation (Medard para.0111).
However Claim 1-11-12 of 17/219,795 Zhou and Medard does not explicitly disclose replicated FEC packet.
Vaananen discloses 15the replicated FEC packet (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Claim 1-11-12 of 17/219,795 Zhou-Medard-Vaananen -Chebib in order to incorporate the replicated FEC packet.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).

Claim 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/219,795 in view of Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Medard et al. (hereinafter Medard, US 2020/0382625 A1) further in view of Vaananen et al. (hereinafter Vaananen, US 2015/0171893 A1). 
Regarding Claim 20, Claim 19-18 of 17/219,795- Zhou-Mendard- Vaananen discloses claim 19 as set forth above.
Claim 3 of 17/219,795 further discloses  the operations further comprising not sending the FEC packet when the link utilization on the second path is greater than a high threshold.
However Claim 3 of 17/219,795 does not explicitly disclose the replicated FEC packet.
Vaananen discloses 15the replicated FEC packet (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Claim 19-18-3 of 17/219,795- Zhou-Mendard- Vaananen in order to incorporate the replicated FEC packet.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).

This is a provisional nonstatutory double patenting rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a path monitoring module configured to monitor available paths through an SD- 20WAN to reach a destination node, and to determine a quality score for packets to the destination node on a first path of the available paths and to determine a second path quality score for data packets to the destination node on a second path of the available paths”
 and “a traffic conditioning module configured to send a data packet sequence to the destination node on the first path, to generate a forward error correction (FEC) packet for the data packet sequence, and to send the FEC packet to the destination node on a second 25path of the available paths in response to the quality score being less than a quality threshold, and to replicate the FEC packet and send the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold” in Claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7, 11-13, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Medard et al. (hereinafter Medard, US 2020/0382625 A1) further in view of Vaananen et al. (hereinafter Vaananen, US 2015/0171893 A1).
Regarding Claim 1, Zhou discloses A method of conditioning traffic through multiple data paths of a Software- Defined Wide Area Network (SD-WAN) (Zhou: para.0175 “Embodiments of this application provide a data stream transmission method and device, which may be applied to a scenario such as a software-defined wide area network (software defined-wide area network, SD-WAN) and are specific to a service that is sensitive to a packet loss, for example, a video conference service.”), 
the method comprising: 
monitoring available paths through an SD-WAN to reach a destination node (Zhou: para.0186 “In the SD-WAN scenario, the WAN link is a path used to send a data stream, and link status information of the WAN link is referred to as path status information.” para.0233 “When obtaining the two or more paths used to send the data stream, the sending device measures path status information of each path, such as a packet loss rate, a one-way delay, a two-way delay, a network jitter, and an available bandwidth of each path for transmitting the data stream” paths to send data stream on are measured for various types of status information.); 
5determining a first path quality score for data packets to the destination node on a first path of the available paths (Zhou: para.0233 “the sending device measures path status information of each path, such as a packet loss rate” packet loss rate is a measure of a score of quality of a path.); 
determining a second path quality score for data packets to the destination node on a second path of the available paths (Zhou: para.0201 “When it is determined that the packet-loss-concealment policy to be used is FEC, a coding algorithm may be further determined based on the path status information of the path. For example, when a quantity of consecutive packets that are lost on the path is less than a preset threshold, FEC packet coding is used. When the quantity of consecutive packets that are lost on the path is greater than or equal to the preset threshold, FEC convolutional coding is used.” para.0236 “When there is more than one path that satisfies the packet loss rate threshold” this idea would meet both the path selection algorithm of para.0236, or the FEC type selection of para.0201, both of which determines when a path presents some form of quality being below a threshold.  The path quality score of multiple paths is determined.)
sending a data packet sequence to the destination node on the first path (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.); 
generating a single forward error correction (FEC) packet for the data packet sequence (Zhou: para.0018-para.0019 “With reference to any one of the first aspect or the foregoing possible implementations of the first aspect, in an eighth possible implementation of the first aspect, when the packet-loss-concealment policy is forward error correction FEC, the packet-loss-concealment packet is a redundant packet….encoding the original packet based on the determined coding scheme, to generate a redundant packet” an FEC packet is generated for the packet.)
the FEC packet being configured for use to regenerate a lost packet of the data packet sequence (Zhou: para.0188 “In FEC, a redundant packet is generated based on an original packet through specific encoding (for example, reed-solomon codes (reed-solomon codes, RS codes) coding in packet coding). In FEC, the packet-loss-concealment packet is a redundant packet. In a data stream transmission process, a transmit end sends a data stream including an original packet and a packet-loss-concealment packet. When receiving the data stream, a receive end decodes the data stream based on the packet-loss-concealment packet in the received data stream, to recover a lost original packet at a specific probability. FEC has advantages of no retransmission and high real-time performance, is applicable to common packet loss scenarios, and can be used to recover a lost packet at a specific probability.” FEC packet is used to recover a lost packet.); and 
sending the FEC packet to the destination node on the first path in response to the first path quality score being less than a quality threshold (Zhou: para.0201 “When it is determined that the packet-loss-concealment policy to be used is FEC, a coding algorithm may be further determined based on the path status information of the path. For example, when a quantity of consecutive packets that are lost on the path is less than a preset threshold, FEC packet coding is used. When the quantity of consecutive packets that are lost on the path is greater than or equal to the preset threshold, FEC convolutional coding is used.” para.0236 “When there is more than one path that satisfies the packet loss rate threshold” this idea would meet both the path selection algorithm of para.0236, or the FEC type selection of para.0201, both of which determines when a path presents some form of quality being below a threshold. para.0236 “For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold” para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path);
sending the FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold (Zhou: para.0018-para.0019 “With reference to any one of the first aspect or the foregoing possible implementations of the first aspect, in an eighth possible implementation of the first aspect, when the packet-loss-concealment policy is forward error correction FEC, the packet-loss-concealment packet is a redundant packet….encoding the original packet based on the determined coding scheme, to generate a redundant packet” an FEC packet is generated for the packet. para.0236 “the sending device first determines whether the packet loss rate of each of the at least two paths satisfies a preset packet loss rate threshold Loss.sub.threshold. When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path” para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path)
However Zhou does not explicitly disclose sending the FEC packet to the destination node on the second path in response to the first path quality score being less than a quality threshold; replicating the FEC packet and sending the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
Medard discloses sending the FEC packet to the destination node on the second path in response a retransmission being needed (Medard: para.0018 “The method may also include, responsive to a determination that a retransmission is needed, determining at least a first path of the plurality of paths on which to send a new coded packet of information, and determining at least a second path of the plurality of paths on which to send a retransmission of a forward error correction (FEC) packet, wherein the determination that a retransmission is needed is based on the estimate of the total rate of the plurality of paths.” when it is determined that the path meets requirements or an FEC packet to be sent).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou and Medard in order to incorporate sending the FEC packet to the destination node on a second path of the available 10paths in response a retransmission being needed and apply this technique to the quality score of Zhou.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimization of packet allocation (Medard para.0111).
However Zhou-Medard does not explicitly disclose replicating the FEC packet and sending the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
Vaananen discloses replicating the FEC packet (Vaananen: para.0147 “At 516, the method 500 prepends a sequence number to the first data packet. At 520, the method 500 creates a first and second copy of the first data packet. At 524, the method 500 encodes the first and second copies using forward error correction encoding.” a second FEC packet is generated for the same packet.) and 
sending the replicated FEC packet to the destination node on the second path (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Zhou-Medard with Vaananen in order to incorporate replicating the FEC packet and sending the replicated FEC packet to the destination node on the second path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).

Regarding Claim 7, Zhou- Medard-Vaananen discloses claim 1 as set forth above.
Zhou further wherein discloses generating the FEC packet comprises selecting a number of packets of the data packet sequence based on the quality score (Zhou: para.0201 “When it is determined that the packet-loss-concealment policy to be used is FEC, a coding algorithm may be further determined based on the path status information of the path. For example, when a quantity of consecutive packets that are lost on the path is less than a preset threshold, FEC packet coding is used. When the quantity of consecutive packets that are lost on the path is greater than or equal to the preset threshold, FEC convolutional coding is used.” the quality score, I.e. number of consecutive lost packets goes above a threshold, then those packets are chosen for FEC packet coding.) and 
wherein generating the FEC packet comprises generating the FEC packet for the selected number of packets (Zhou: para.0203 “S102: The sending device generates the packet-loss-concealment packet for the data stream according to the packet-loss-concealment policy.” the FEC packet is generated for the packets of the stream.).

Regarding Claim 11, Zhou- Medard-Vaananen discloses claim 1 as set forth above.
Zhou further discloses wherein determining the quality score comprises determining a packet loss score (Zhou: para.0233 “the sending device measures path status information of each path, such as a packet loss rate” packet loss rate is a packet loss score.).

Regarding Claim 12, Zhou- Medard-Vaananen discloses claim 1 as set forth above.
Zhou further discloses sending the first data packet sequence to the destination node on the second path with the FEC packet (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.  Therefore a different path can be chosen than the first path, if the second path is the only path that meets the bandwidth threshold.  See Fig. 13, and apra.0237 that over time, packets can be sent interchangeably on different paths, and para.277 briefly describes path selection between sets of packets  para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packets, is sent on the selected path.).

Regarding Claim 13, Zhou- Medard-Vaananen discloses claim 1 as set forth above.
Zhou further discloses sending a second data packet sequence to the destination node on the second path (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.  Therefore a different path can be chosen than the first path, if the second path is the only path that meets the bandwidth threshold.  See Fig. 13, and apra.0237 that over time, packets can be sent interchangeably on different paths, and para.277 briefly describes path selection between sets of packets.) and 
wherein the FEC packet is further configured for use to regenerate a lost packet of at least a portion of the second data sequence (Zhou: para.0188 “In FEC, a redundant packet is generated based on an original packet through specific encoding (for example, reed-solomon codes (reed-solomon codes, RS codes) coding in packet coding). In FEC, the packet-loss-concealment packet is a redundant packet. In a data stream transmission process, a transmit end sends a data stream including an original packet and a packet-loss-concealment packet. When receiving the data stream, a receive end decodes the data stream based on the packet-loss-concealment packet in the received data stream, to recover a lost original packet at a specific probability. FEC has advantages of no retransmission and high real-time performance, is applicable to common packet loss scenarios, and can be used to recover a lost packet at a specific probability.” FEC packet is used to recover a lost packet. para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packets, is sent on the selected path).

Regarding Claim 15, Zhou discloses A network node (Zhou: Fig.6 sending device) comprising: 
a path monitoring module (Zhou: para.0222 “the sending device includes a packet-loss-concealment controller. The packet-loss-concealment controller is configured to determine the path used to send the data stream” packet loss concealment controller) configured to monitor available paths through an SD- WAN (Zhou: para.0175 “Embodiments of this application provide a data stream transmission method and device, which may be applied to a scenario such as a software-defined wide area network (software defined-wide area network, SD-WAN) and are specific to a service that is sensitive to a packet loss, for example, a video conference service.”) 
to reach a destination node (Zhou: para.0186 “In the SD-WAN scenario, the WAN link is a path used to send a data stream, and link status information of the WAN link is referred to as path status information.” para.0233 “When obtaining the two or more paths used to send the data stream, the sending device measures path status information of each path, such as a packet loss rate, a one-way delay, a two-way delay, a network jitter, and an available bandwidth of each path for transmitting the data stream” paths to send data stream on are measured for various types of status information.), 
to determine a first path quality score for packets to the destination node on a first path of the available paths (Zhou: para.0233 “the sending device measures path status information of each path, such as a packet loss rate” packet loss rate is a measure of a score of quality of a path.), and 
to determine a second path quality score for data packets to the destination node on a second path of the available paths (Zhou: para.0201 “When it is determined that the packet-loss-concealment policy to be used is FEC, a coding algorithm may be further determined based on the path status information of the path. For example, when a quantity of consecutive packets that are lost on the path is less than a preset threshold, FEC packet coding is used. When the quantity of consecutive packets that are lost on the path is greater than or equal to the preset threshold, FEC convolutional coding is used.” para.0236 “When there is more than one path that satisfies the packet loss rate threshold” this idea would meet both the path selection algorithm of para.0236, or the FEC type selection of para.0201, both of which determines when a path presents some form of quality being below a threshold.  The path quality score of multiple paths is determined.); and 
a traffic conditioning module (Zhou: para.0222 “the sending device includes a packet-loss-concealment controller. The packet-loss-concealment controller is configured to determine the path used to send the data stream” para.0231 “In an embodiment, when the sending device obtains, from the controller, only one path used to send the data stream, or when the sending device obtains, by using the information such as the local tunnel status maintenance, only one path used to send the data stream, the sending device uses the path to transmit the data stream” software from the sending device and the packet loss concealment controller each perform parts of the following functionality) 
configured to send a data packet sequence to the destination node on the first path (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.), 
to generate a single forward error correction (FEC) packet for the data packet sequence (Zhou: para.0018-para.0019 “With reference to any one of the first aspect or the foregoing possible implementations of the first aspect, in an eighth possible implementation of the first aspect, when the packet-loss-concealment policy is forward error correction FEC, the packet-loss-concealment packet is a redundant packet….encoding the original packet based on the determined coding scheme, to generate a redundant packet” an FEC packet is generated for the packet.), 
the FEC packet being configured for use to regenerate a lost packet of the data packet sequence (Zhou: para.0188 “In FEC, a redundant packet is generated based on an original packet through specific encoding (for example, reed-solomon codes (reed-solomon codes, RS codes) coding in packet coding). In FEC, the packet-loss-concealment packet is a redundant packet. In a data stream transmission process, a transmit end sends a data stream including an original packet and a packet-loss-concealment packet. When receiving the data stream, a receive end decodes the data stream based on the packet-loss-concealment packet in the received data stream, to recover a lost original packet at a specific probability. FEC has advantages of no retransmission and high real-time performance, is applicable to common packet loss scenarios, and can be used to recover a lost packet at a specific probability.” FEC packet is used to recover a lost packet.), 
to send the FEC packet to the destination node on the first path in response to the first path quality score being less than a quality threshold (Zhou: para.0201 “When it is determined that the packet-loss-concealment policy to be used is FEC, a coding algorithm may be further determined based on the path status information of the path. For example, when a quantity of consecutive packets that are lost on the path is less than a preset threshold, FEC packet coding is used. When the quantity of consecutive packets that are lost on the path is greater than or equal to the preset threshold, FEC convolutional coding is used.” para.0236 “When there is more than one path that satisfies the packet loss rate threshold” this idea would meet both the path selection algorithm of para.0236, or the FEC type selection of para.0201, both of which determines when a path presents some form of quality being below a threshold. para.0236 “For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold”, para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path), 
send the FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold (Zhou: para.0018-para.0019 “With reference to any one of the first aspect or the foregoing possible implementations of the first aspect, in an eighth possible implementation of the first aspect, when the packet-loss-concealment policy is forward error correction FEC, the packet-loss-concealment packet is a redundant packet….encoding the original packet based on the determined coding scheme, to generate a redundant packet” an FEC packet is generated for the packet. para.0236 “the sending device first determines whether the packet loss rate of each of the at least two paths satisfies a preset packet loss rate threshold Loss.sub.threshold. When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path” para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path).
However Zhou does not explicitly disclose to send the FEC packet to the destination node on the second path in response to the first path quality score being less than a quality threshold, and to replicate the FEC packet and send the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
Medard discloses to send the FEC packet to the destination node on the second path in response a retransmission being needed (Medard: para.0018 “The method may also include, responsive to a determination that a retransmission is needed, determining at least a first path of the plurality of paths on which to send a new coded packet of information, and determining at least a second path of the plurality of paths on which to send a retransmission of a forward error correction (FEC) packet, wherein the determination that a retransmission is needed is based on the estimate of the total rate of the plurality of paths.” when it is determined that the path meets requirements or an FEC packet to be sent).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou and Medard in order to incorporate to send the FEC packet to the destination node on the second path in response a retransmission being needed and apply this technique to the quality score of Zhou.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimization of packet allocation (Medard para.0111).
However Zhou-Medard does not explicitly disclose to replicate the FEC packet and send the replicated FEC packet to the destination node on the first path with the data packet sequence in response to the second path quality score being less than the quality threshold.
Vaananen discloses to replicate the FEC packet (Vaananen: para.0147 “At 516, the method 500 prepends a sequence number to the first data packet. At 520, the method 500 creates a first and second copy of the first data packet. At 524, the method 500 encodes the first and second copies using forward error correction encoding.” a second FEC packet is generated for the same packet.) and 
sending the replicated FEC packet to the destination node on the second path (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Zhou-Medard with Vaananen in order to incorporate to replicate the FEC packet and send the replicated FEC packet to the destination node on the second path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).

Regarding Claim 17, Zhou- Medard-Vaananen discloses claim 15 as set forth above.
Zhou further discloses wherein the traffic monitoring module is further to send the FEC packet to the destination node on the second path when the quality score on the first path is below the quality threshold (Zhou: para.0018-para.0019 “With reference to any one of the first aspect or the foregoing possible implementations of the first aspect, in an eighth possible implementation of the first aspect, when the packet-loss-concealment policy is forward error correction FEC, the packet-loss-concealment packet is a redundant packet….encoding the original packet based on the determined coding scheme, to generate a redundant packet” an FEC packet is generated for the packet. para.0236 “the sending device first determines whether the packet loss rate of each of the at least two paths satisfies a preset packet loss rate threshold Loss.sub.threshold. When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path” para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path which can be either path, as seen in Fig. 3.).
However Zhou-Medard does not explicitly disclose send the replicated FEC packet to the destination node on the second path.
Vaananen discloses 15send the replicated FEC packet to the destination node on the second path (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Zhou-Medard with Vaananen in order to incorporate send the replicated FEC packet to the destination node on the second path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).

Regarding Claim 18 it lists all of the same elements as claim 1 but in a A non-transitory computer-readable storage medium containing program instructions, wherein execution of the program instructions by the computer causes the 5computer to perform operations (Zhou: para.0390-0391).  Therefore the supporting rationale for the rejection of claim 1 apples equally as well to claim 18.

Claim 2, 3, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Medard et al. (hereinafter Medard, US 2020/0382625 A1) further in view of Vaananen et al. (hereinafter Vaananen, US 2015/0171893 A1) in view of Chebib (US 2017/0338908 A1).

Regarding Claim 2, Zhou- Medard-Vaananen discloses claim 1 as set forth above.
Zhou further discloses determining available bandwidth for the first path (Zhou: para.0233 “the sending device measures path status information of each path, such as …and an available bandwidth of each path for transmitting the data stream,” ) and 
wherein sending the FEC packet comprises sending the FEC packet only if available bandwidth on the first path is less than an available bandwidth threshold (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.).
However Zhou-Medard does not disclose this functionality using a link utilization and the link utilization on the first path is less than a high utilization threshold.
Chebib discloses determining a link utilization for the first path (Chebib: para.0050 “For example, since eNB 220 may use an LTE air interface to communicate with UE 210, physical resource blocks (PRBs) may be a fundamental unit of frequency allocation for LTE interface. As such, eNB 220 may be capable of accurately determining a level of network activity for the RAN by monitoring PRB utilization.” para.0051 “Process 600 may include determining whether the PRB utilization exceeds a utilization threshold (block 610). For example, eNB 220 may compare the PRM utilization that is monitored by eNB 220 to a utilization threshold. The utilization threshold may include a quantity (e.g., a number of PRBs used), a percentage (e.g., a number of the PRBs being used relative to the total number of PRBs available to eNB 220), or another type of value.” the PRB utilization for the link is determined. ), and 
sending the FEC packet(Chebib: para.0001, 0012)  comprises sending the FEC packet only if the link utilization on the first path is less than a high utilization threshold (Chebib: para.0052 “When the PRB utilization does not exceed the utilization threshold (block 615—No), process 600 may continue by receiving a notice from UE 210 of a failed transmission (block 620). For example, while eNB 220 monitors the PRB utilization, eNB 220 may transmit information to UE 210 via the LTE air interface. When UE 210 fails to receive a transmission from eNB 220, UE 210 may initiate an error correction procedure for that transmission by notifying eNB 220 that the transmission was not successful.” when below a particular utilization, error correction for that transmission can be performed.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou- Medard-Vaananen and Chebib in order to incorporate determining a link utilization for the first path and wherein sending the FEC packet comprises sending the FEC packet only if the link utilization on the first path is less than a high utilization threshold, and instead performs the same determination using the inverse determination of Zhou, i.e. available bandwidth being above a bandwidth threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing network performance (Chebib: para.0013).

Regarding Claim 3, Zhou- Medard-Vaananen discloses claim 1 as set forth above.
Zhou further discloses determining an available bandwidth for 15the second path (Zhou: para.0233 “the sending device measures path status information of each path, such as …and an available bandwidth of each path for transmitting the data stream,” ) and 
wherein sending an FEC packet comprises sending the FEC packet only if the available bandwidth on the second path is less than an available bandwidth threshold (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.  It should be noted that Zhou discloses in para.0257-para.0258, para.0277 “In a next period, if the sending device determines other two paths whose path status information satisfies the specified threshold, the sending device switches sending of the data stream on one path to sending of the data stream on two paths.” and in Fig. 13, that sending consecutive packets can occur using different paths.).
However Zhou does not explicitly show the FEC for a packet sent on a first path, being sent on a second path, and does not explicitly disclose this functionality using a link utilization and the link utilization on the first path is less than a high utilization threshold.
Medard discloses sending the FEC packet to the destination node on a second path (Medard: para.0018 “The method may also include, responsive to a determination that a retransmission is needed, determining at least a first path of the plurality of paths on which to send a new coded packet of information, and determining at least a second path of the plurality of paths on which to send a retransmission of a forward error correction (FEC) packet, wherein the determination that a retransmission is needed is based on the estimate of the total rate of the plurality of paths.” when it is determined that the path meets requirements or an FEC packet to be sent).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou and Medard in order to incorporate sending the FEC packet to the destination node on a second path.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimization of packet allocation (Medard para.0111).
However Zhou-Medard does not explicitly disclose this functionality using a link utilization and the link utilization on the first path is less than a high utilization threshold.
Chebib discloses determining a link utilization for the second path (Chebib: para.0050 “For example, since eNB 220 may use an LTE air interface to communicate with UE 210, physical resource blocks (PRBs) may be a fundamental unit of frequency allocation for LTE interface. As such, eNB 220 may be capable of accurately determining a level of network activity for the RAN by monitoring PRB utilization.” para.0051 “Process 600 may include determining whether the PRB utilization exceeds a utilization threshold (block 610). For example, eNB 220 may compare the PRM utilization that is monitored by eNB 220 to a utilization threshold. The utilization threshold may include a quantity (e.g., a number of PRBs used), a percentage (e.g., a number of the PRBs being used relative to the total number of PRBs available to eNB 220), or another type of value.” the PRB utilization for the link is determined. ), and 
sending the FEC packet(Chebib: para.0001, 0012) comprises sending the FEC packet only if the link utilization on the second path is less than a high utilization threshold (Chebib: para.0052 “When the PRB utilization does not exceed the utilization threshold (block 615—No), process 600 may continue by receiving a notice from UE 210 of a failed transmission (block 620). For example, while eNB 220 monitors the PRB utilization, eNB 220 may transmit information to UE 210 via the LTE air interface. When UE 210 fails to receive a transmission from eNB 220, UE 210 may initiate an error correction procedure for that transmission by notifying eNB 220 that the transmission was not successful.” when below a particular utilization, error correction for that transmission can be performed.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou- Medard-Vaananen and Chebib in order to incorporate determining a link utilization for the second path and wherein sending the FEC packet comprises sending the FEC packet only if the link utilization on the second path is less than a high utilization threshold, and instead performs the same determination using the inverse determination of Zhou, i.e. available bandwidth being above a bandwidth threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing network performance (Chebib: para.0013).

Regarding Claim 14, Zhou- Medard-Vaananen discloses claim 13 as set forth above.
Zhou further discloses wherein sending a second data packet sequence comprises allocating the first and the second data packet sequences to the first and second paths based on bandwidth availability of the first and second paths (Zhou: para.0238 “In an embodiment, when there is more than one path that satisfies the bandwidth threshold, the sending device may determine two or more paths with relatively large bandwidths in available bandwidths as paths for sending the data stream.” para.0277 “In a next period, if the sending device determines other two paths whose path status information satisfies the specified threshold, the sending device switches sending of the data stream on one path to sending of the data stream on two paths. The determining the path used to send the data stream by the sending device may be configured by using a command or in another manner.” if its found that 2 routes meet all of the requirements included that of bandwidth availability, then the data stream can be sent using both paths, i.e. packets split between the two paths. alternatively, as seen in Fig. 13 and para.0277, every period, it can be determined which path is optimal to send on and a first data packet sequence can be sent on a first path and the other on a second path.).
However Zhou- Medard-Vaananen does not disclose this functionality using a link utilization.
Chebib discloses determining a link utilization for the first path for sending an FEC packet (Chebib: para.0050 “For example, since eNB 220 may use an LTE air interface to communicate with UE 210, physical resource blocks (PRBs) may be a fundamental unit of frequency allocation for LTE interface. As such, eNB 220 may be capable of accurately determining a level of network activity for the RAN by monitoring PRB utilization.” para.0051 “Process 600 may include determining whether the PRB utilization exceeds a utilization threshold (block 610). For example, eNB 220 may compare the PRM utilization that is monitored by eNB 220 to a utilization threshold. The utilization threshold may include a quantity (e.g., a number of PRBs used), a percentage (e.g., a number of the PRBs being used relative to the total number of PRBs available to eNB 220), or another type of value.” the PRB utilization for the link is determined. para.0052 “When the PRB utilization does not exceed the utilization threshold (block 615—No), process 600 may continue by receiving a notice from UE 210 of a failed transmission (block 620). For example, while eNB 220 monitors the PRB utilization, eNB 220 may transmit information to UE 210 via the LTE air interface. When UE 210 fails to receive a transmission from eNB 220, UE 210 may initiate an error correction procedure for that transmission by notifying eNB 220 that the transmission was not successful.” when below a particular utilization, error correction for that transmission can be performed.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhou- Medard-Vaananen and Chebib to perform the simple substitution of an available bandwidth in Zhou with a link utilization of Chebib.
The simple substitution of (available bandwidth) for another (link utilization) would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention because the substitution would have yielded predictable results, namely determination of how congested a link currently which is achieved by both calculations (Zhou: para.0043, Chebib: para.0047).

Regarding Claim 16, Zhou- Medard-Vaananen discloses claim 15 as set forth above.
Zhou further discloses wherein the path monitoring module (Zhou: para.0222 “the sending device includes a packet-loss-concealment controller. The packet-loss-concealment controller is configured to determine the path used to send the data stream” packet loss concealment controller)  is further to determine an available bandwidth for the first path (Zhou: para.0233 “the sending device measures path status information of each path, such as …and an available bandwidth of each path for transmitting the data stream,” ) and 
wherein the traffic conditioning module (Zhou: para.0222 “the sending device includes a packet-loss-concealment controller. The packet-loss-concealment controller is configured to determine the path used to send the data stream” para.0231 “In an embodiment, when the sending device obtains, from the controller, only one path used to send the data stream, or when the sending device obtains, by using the information such as the local tunnel status maintenance, only one path used to send the data stream, the sending device uses the path to transmit the data stream” software from the sending device and the packet loss concealment controller each perform parts of the following functionality) is further to send the FEC packet also on the first path only if available bandwidth on the first path is less than an available bandwidth threshold (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.).
However Zhou- Medard-Vaananen does not disclose this functionality using a link utilization and the link utilization on the first path is less than a high utilization threshold.
Chebib discloses determining a link utilization for the first path (Chebib: para.0050 “For example, since eNB 220 may use an LTE air interface to communicate with UE 210, physical resource blocks (PRBs) may be a fundamental unit of frequency allocation for LTE interface. As such, eNB 220 may be capable of accurately determining a level of network activity for the RAN by monitoring PRB utilization.” para.0051 “Process 600 may include determining whether the PRB utilization exceeds a utilization threshold (block 610). For example, eNB 220 may compare the PRM utilization that is monitored by eNB 220 to a utilization threshold. The utilization threshold may include a quantity (e.g., a number of PRBs used), a percentage (e.g., a number of the PRBs being used relative to the total number of PRBs available to eNB 220), or another type of value.” the PRB utilization for the link is determined. ), and 
sending the FEC packet(Chebib: para.0001, 0012)  comprises sending the FEC packet only if the link utilization on the first path is less than a high utilization threshold (Chebib: para.0052 “When the PRB utilization does not exceed the utilization threshold (block 615—No), process 600 may continue by receiving a notice from UE 210 of a failed transmission (block 620). For example, while eNB 220 monitors the PRB utilization, eNB 220 may transmit information to UE 210 via the LTE air interface. When UE 210 fails to receive a transmission from eNB 220, UE 210 may initiate an error correction procedure for that transmission by notifying eNB 220 that the transmission was not successful.” when below a particular utilization, error correction for that transmission can be performed.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhou- Medard-Vaananen and Chebib in order to incorporate determining a link utilization for the first path and wherein sending the FEC packet comprises sending the FEC packet only if the link utilization on the first path is less than a high utilization threshold, and instead performs the same determination using the inverse determination of Zhou, i.e. available bandwidth being above a bandwidth threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increasing network performance (Chebib: para.0013).

Claim 5, 6, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Medard et al. (hereinafter Medard, US 2020/0382625 A1) further in view of Vaananen et al. (hereinafter Vaananen, US 2015/0171893 A1) in view of Chebib (US 2017/0338908 A1).
Regarding Claim 5, Zhou-Medard-Vaananen discloses claim 1 as set forth above.
Zhou further discloses determining an available bandwidth for the second path (Zhou: para.0233 “the sending device measures path status information of each path, such as …and an available bandwidth of each path for transmitting the data stream,” )  and 
wherein sending the FEC packet comprises sending the FEC packet only if the available bandwidth on the second path is less than an available bandwidth threshold (Zhou: para.0235 “When there is one path that satisfies the packet loss rate threshold, the sending device transmits the data stream on a single path, that is, sends the data stream on the path. When there is more than one path that satisfies the packet loss rate threshold, the sending device further determines whether a delay of the more than one path satisfies a preset delay threshold Delay.sub.threshold…. For example, the sending device determines whether the bandwidth of the more than one path satisfies a preset bandwidth threshold Band.sub.threshold. When there is one path that satisfies the bandwidth threshold, the sending device sends the data stream on the path” Fig. 9. When selecting a path, the status information of each path is compared to determine the best path to send the packets on.  In this case, packet loss -> delay -> jitter -> and finally bandwidth is considered when selecting the best path.  Therefore a different path can be chosen than the first path, if the second path is the only path that meets the bandwidth threshold.).
However Zhou does not explicitly disclose a link utilization and a high utilization threshold, and does not explicitly disclose sending the replicated FEC packet.
Vaananen discloses 15sending the replicated FEC packet (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Zhou-Medard with Vaananen in order to incorporate sending the replicated FEC packet.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).
However Zhou-Medard-Vaananen does not explicitly disclose a link utilization and a high utilization threshold.
Chebib discloses determining when the link utilization on the path is less than the high utilization threshold (Chebib: para.0047 “The error correction policy may also include conditions for terminating the policy (e.g., for discontinuing the implementation of a particular policy). Examples of such conditions may include the expiration of a particular timer (e.g., an error correction timer), a change in network conditions, an availability of network resources, etc. For instance, as described below with reference to FIG. 6, eNB 220 may initiate a timer for implementing a particular policy in response to a particular trigger, such as a level of network congestion/activity exceeding a pre-selected threshold. For the duration of the time, eNB 220 may implement a particular error correction policy for failed transmissions. However, when the timer expires, eNB 220 may switch to another error correction policy.” based on certain conditions, such as a change in network conditions, or network congestion is greater than a threshold, the error correction policy may change.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhou-Medard-Vaananen and Chebib to perform the simple substitution of an available bandwidth being greater than a threshold in Zhou with a link utilization being lower than a threshold in Chebib.
The simple substitution of (available bandwidth greater than a threshold) for another (link utilization being lower than a threshold) would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention because the substitution would have yielded predictable results, namely determination of how congested a link currently which is achieved by both calculations (Zhou: para.0043, Chebib: para.0047).

Regarding Claim 6, Zhou-Medard-Vaananen-Chebib discloses claim 5 as set forth above.
Zhou further discloses not sending the FEC packet when the available bandwidth on the second path is lower than an available bandwidth threshold (Zhou: para.0051 “the packet-loss-concealment policy includes at least one of automatic repeat request ARQ, packet duplication, or forward error correction FEC.”para.0243 “In an embodiment, when it is finally determined that there is one path used to send the data stream, S103 in which the sending device sends the data stream on the path in FIG. 3 is specifically: The sending device sends the data stream including the original packet and the packet-loss-concealment packet on the path, so that after receiving the packet-loss-concealment packet, the receiving device recovers, based on the packet-loss-concealment packet, the packet lost in the transmission process.” after finding a path that meets both requirements, the packet generated for the packet loss concealment, which includes FEC packet, is sent on the selected path, i.e. NOT sent on the first path.).
However Zhou does not explicitly disclose not sending the replicated FEC packet when the link utilization on the path is greater than the high threshold.
Vaananen discloses 15the replicated FEC packet (Vaananen: para.0147 “At 524, the method 500 transmits the first and second copies over serial links.” para.0148 “At 608, the method 600 receives a first FEC encoded copy (first copy) of a data packet and a first sequence number associated with the first copy. The method 600 also receives a second FEC encoded copy (second copy) of the data packet and a second sequence number associated with the second copy. At 612, the method 600 communicates the first and second copy and the first and second sequence number to the receiver control module.” the FEC packet as well as the second, i.e. replicated fec packet, is transmitted.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine Zhou-Medard with Vaananen in order to incorporate the replicated FEC packet.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing faults and failures (Vaananen: para.0008).
However Zhou-Medard-Vaananen does not explicitly disclose a link utilization and a high utilization threshold.
Chebib discloses changing the error correction policy when the link utilization on the path is greater than the high threshold (Chebib: para.0047 “The error correction policy may also include conditions for terminating the policy (e.g., for discontinuing the implementation of a particular policy). Examples of such conditions may include the expiration of a particular timer (e.g., an error correction timer), a change in network conditions, an availability of network resources, etc. For instance, as described below with reference to FIG. 6, eNB 220 may initiate a timer for implementing a particular policy in response to a particular trigger, such as a level of network congestion/activity exceeding a pre-selected threshold. For the duration of the time, eNB 220 may implement a particular error correction policy for failed transmissions. However, when the timer expires, eNB 220 may switch to another error correction policy.” based on certain conditions, such as a change in network conditions, or network congestion is greater than a threshold, the error correction policy may change.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhou-Medard-Vaananen-Chebib to perform the simple substitution of an available bandwidth being lower than a threshold in Zhou with a link utilization being higher than a threshold.
The simple substitution of (available bandwidth lower than a threshold) for another (link utilization being higher than a threshold) would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention because the substitution would have yielded predictable results, namely determination of how congested a link currently which is achieved by both calculations (Zhou: para.0043, Chebib: para.0047).

Regarding Claim 19-20, it does not teach nor further define over the limitations of claim 5-6, therefore the rejection to claim 5-6 applies equally as well to claim 20.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Medard et al. (hereinafter Medard, US 2020/0382625 A1) further in view of Vaananen et al. (hereinafter Vaananen, US 2015/0171893 A1) further in view of Liu et al. (hereinafter Liu, US 2009/0276686 A1)
Regarding Claim 8, Zhou- Medard-Vaananen discloses claim 7 as set forth above.
However Zhou does not explicitly disclose attaching a header to the FEC 28 / 31VSRA-1030US1 packet to indicate the selected number of packets.
Liu discloses attaching a header to the FEC 28 / 31VSRA-1030US1 packet to indicate the selected number of packets (Liu: para.0052 “Each individual FEC packet header indicates the FEC block size, the base sequence number (SNbase), the offset, and the number of protected media packets (NA), as well as the FEC packet index.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhou- Medard-Vaananen with Liu in order to incorporate attaching a header to the FEC 28 / 31VSRA-1030US1 packet to indicate the selected number of packets.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of corrected recovering packets using the FEC packet (Liu: para.0052).

Regarding Claim 9 Zhou- Medard-Vaananen discloses claim 1 as set forth above.
However Zhou-Medard does not explicitly disclose attaching a header to the data packets configured to indicate an FEC packet.
Liu discloses attaching a header to the data packets configured to indicate an FEC packet (Liu: para.0026 “The FEC header contains, in addition to other information, the FEC type,” para.0052 “Each individual FEC packet header indicates the FEC block size, the base sequence number (SNbase), the offset, and the number of protected media packets (NA), as well as the FEC packet index.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhou- Medard-Vaananen with Liu in order to incorporate attaching a header to the data packets configured to indicate an FEC packet.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of corrected recovering packets using the FEC packet (Liu: para.0052).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter Zhou, US 2022/0021612 A1) in view of Medard et al. (hereinafter Medard, US 2020/0382625 A1) further in view of Vaananen et al. (hereinafter Vaananen, US 2015/0171893 A1) further in view of Tan et al. (hereinafter Tan, US 2020/0412483 A1)
Regarding Claim 10 Zhou- Medard-Vaananen discloses claim 1 as set forth above.
However Zhou-Medard does not explicitly disclose wherein the FEC packet is an exclusive OR parity 5packet.
Tan discloses wherein the FEC packet is an exclusive OR parity 5packet (Tan: para.0035 “In embodiments described herein, the encoder can use an XOR-based FEC code to generate the parity packets 206”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhou- Medard-Vaananen with Tan in order to incorporate wherein the FEC packet is an exclusive OR parity 5packet.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of decreasing computational burden (Liu: para.0052).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dhanabalan et al. US 2021/0092062 A1, see fig. 4 and 5 and para.0038 that deal with path selection and FEC determination.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453